Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the amendment filed 2/15/2021, in which:
Claims 1, 4, 10, 12-13, 15-16 were amended.
Claims 2-3, 7, 11 were cancelled.
Claims 21-24 were added.
Claims 1, 4-6, 8-10, 12-24 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The primary reason for allowance in the present application is the interconnectedness of the limitations in the independent claims. Particularly, as pointed out by the applicants on the remarks dated 02/15/2021, neither Corbell nor Kobayashi disclose or suggest the following limitations of claim 1: "writing… encrypted font tables of the font file to a least recently used portion of a font disk cache of the computing device… writing.. font table metadata describing the encrypted font tables to a least recently used portion of a font memory cache of the computing device…identifying… a portion of the encrypted font tables based on a font table offset and a block key 
 These elements, in combination with the other elements recited in the independent claims were not found in the prior art of record (See PTO-982 and 1449).  Therefore, the pending claims are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144